Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered October 1, 2013 in a proceeding pursuant to Family Court Act article 10. The order directed respondent to comply with the terms and conditions of an order of protection.
*1453It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Ishanellys O. (Luis A.O.) (129 AD3d 1450 [2015]).
Present — Smith, J.P., Carni, Lindley, Sconiers and DeJoseph, JJ.